Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Amendment
	The amendment filed 03/17/2022 was entered. Claims 16, 18, and 22-29 are pending in the application, with claims 16 and 27 being the independent claims. Claims 16-32 were rejected. Claims 16, 18, 22-27, and 29 were amended. Claims 17, 19-21 and 30-32 were cancelled
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C § 102. The examiner agrees that the previous 102 rejections have been rendered moot by the instant amendment. 
Applicant argues that the storage phosphors disclosed in Sakasai do not contain lithium oxide, instead being limited to SrBPO5 or CaBPO5. There would not have been a reasonable expectation of success to modify the disclosure of Delarue, which is limited to lithium oxides, with the disclosure of Sakasai, to arrive at the use of lithium tetraborate as the converter material. The examiner respectfully disagrees. 
Both, Delarue and Sakasai disclose a plurality of combinations of the composite dosimeter and as such, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. In view of the utility, to improve the sensitivity of neutron capture and since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Delarue to include the teachings such as that taught by Sakasai.
Notice that the examiner added prior art made of record and not relied upon but considered pertinent to assessing ordinary skill of the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 22 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Delarue et al. (US Patent 3,449,136) in view of Sakasai et al. (RBPO5 (R=Ca,Sr)-Based Storage Phosphors for Neutron Detection, IEEE Transactions on Nuclear Science, Vol. 52, No. 5, Oct 2005).
With regards to claim 16 and 27, Delarue discloses a composite material for detecting free neutrons (Title ) (Abstract), comprising a converter material (i.e., lithium oxide) that is configured as a consequence of a neutron capture to generate a secondary radiation (Col. 1, Line 46); and a detector material (i.e., BEO, beryllium oxide) that is configured to store an information relating to a quantity of the secondary radiation and to release it again in a later evaluation by optically stimulated luminance, wherein the converter material (i.e., lithium oxide) and the detector material (i.e., BEO, beryllium oxide) each are present in a plurality of particles, which jointly are present in the composite material as material mixture, and wherein the detector material is formed from beryllium oxide (BSO) (Col. 1, Lines 28 – 48). 
 Delarue fail to expressly disclose wherein the detector material is formed specifically from lithium tetraborate. Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sakasai discloses the detector material formed from lithium tetraborate in order to improve neutron sensitivity (Page 1859, Conclusion).  
In view of the utility, to improve the sensitivity of neutron capture and since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Delarue to include the teachings such as that taught by Sakasai.
With regards to claim 18, Sakasai discloses in the lithium tetraborate, the isotopes 6Li and/or 10B compare to their natural frequency are enriched (Page 1859, bottom left).  
With regards to claims 22 – 24, Delarue modified discloses the claimed invention according to claim 16, but fails to expressly disclose wherein shares of the converter material and the detector material in the composite material are chosen in such a way that an effective atomic number of between 6.1 and 8.1, or between 6.7 and 7.5 is rendered, wherein the particles of the converter material and/or the detector material have a grain size of less than 30 micrometers, or of less than 10 micrometers or wherein the composite material has a flat surface as well as an expansion of between 0.2 millimeter and 0.5 millimeter, or an expansion of 0.3 millimeter, perpendicular to the flat surface.
Notice these nominal parameters are well known and conventional in the art. The examiner takes Official notice of the well-known fact that these nominal parameters as claimed are no more than conventional in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sakasi to include what is well known and conventional in art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include these parameters for the purpose of improving the neutron detection. 
With regards to claim 25, Delarue discloses that the converter material and the detector material are joined by burning or sintering into the composite material (Col.  1, Lines 25 – 62).
With regards to claim 26, Delarue discloses a dosimeter comprising a composite material according to claim 16 (Title) (Abstract).  
With regards to claim 28, Delarue modified discloses illuminating the composite material with light of a stimulation spectrum, wherein the stimulation spectrum is specific for at least one of beryllium oxide or lithium tetraborate, and detecting the neutrons based on an emission spectrum, which is emitted by the composite material in response to the illumination with the stimulation spectrum, corresponding to a predetermined provision (Col. 1 -, Line 28 to Col. 2, Line 32).
With regards to claim 29, Delarue modified would realize the illuminating of the composite material is affected with two different stimulation spectra, wherein one of the two stimulation spectra is specific for beryllium oxide and the other of the two stimulation spectra for lithium tetraborate (Col. 1 -, Line 28 to Col. 2, Line 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5083031 A to Hoelsher et al. teaches radiation dosimeters and dosimeter badges. The dosimeter badges include first and second parts which are connected to join using a securement to produce a sealed area in which at least one dosimeter is held and protected. The badge parts are separated to expose the dosimeters to a stimulating laser beam used to read dose exposure information therefrom. The badge is constructed to allow automated disassembly and reassembly in a uniquely fitting relationship. An electronic memory is included to provide calibration and identification information used during reading of the dosimeter. Dosimeter mounts which reduce thermal heating requirements are shown. Dosimeter constructions and production methods using thin substrates and phosphor binder-layers applied thereto are also taught.
The phosphor composition particles 24 can be made from a single type or mixtures of thermoluminescent phosphors well known in the art. Examples of acceptable phosphors include; lithium fluoride (LiF); lithium borate (Li2 B4 O7); calcium sulfate (CaSO4); calcium fluoride (CaF2); magnesium borate (MgB4 O7); beryllium oxide (BeO); and aluminum oxide (Al2 O3). 
These or other phosphors are appropriately doped with dysprosium (Dy), thulium (Tm), manganese (Mn), samarium (Sm), copper (Cu), Silver (Ag), titanium (Ti), and magnesium (Mg) or other dopants in order to give the desired thermoluminescent properties, as is well known in the art. The specific application of the dosimeter will in many cases suggest preferred types of phosphors. See Table 1 which shows some known operable phosphors useful while many others will undoubtedly be useful.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884